PER CURIAM.
■ Epitomized Opinion
Published Only in Ohio Law Abstract
Error to the Cuyahoga Common Pleas.
Suit was brought in Justice Court to recover $38 against Samuel Greenberg and Abraham Goldman, doing business as the Builders Supply and Fuel Company, and the case was1 appealed to the Common Pleas.
Petition was filed by Sproul as required by statute in such cases, to which an answer was filed setting up that the Builders Supply and Fuel Company was an Ohio corporation, thus raising the question of jurisdiction. Thereupon Sproul asked' leave to amend by making new parties1 defendant, and filed an amended petition making the company a defendant. The company came into the court on motion, without entering their appearance. This resulted in the striking off of the amended petition, and the company being* dismissed from the case.
To the granting of the motion error is prosecuted to the Court of Appeals, which held:
New parties defendant can not be made where a case was appealed from a Justice couit, especially so when the amount claimed in the bill af particulars was less than $100, the limit of that court’s original jurisdiction. The judgment of .the lower court will therefore be affirmed.